—Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about July 28, 1993, which directed petitioner to pay $1,000 in sanctions and $900 in costs, unanimously affirmed, with costs.
The Surrogate correctly found that petitioner’s motion to disqualify opposing counsel was frivolous, since the motion added nothing in either fact or theory to petitioner’s prior unsuccessful motions for the same relief on identical grounds (see, 179 AD2d 578; 179 AD2d 581). Having been apprised by the court of her intention to consider the issues of costs and sanctions, and then availing herself of the opportunity to submit an affidavit in opposition, petitioner was provided adequate notice and opportunity to be heard, despite the absence of a formal evidentiary hearing (Dubai Bank v Ayyub, 187 AD2d 373; 22 NYCRR 130-1.1 [d]). The written order of the Surrogate sufficiently complied with the requirements of the Rules of the Chief Administrator (Lynn v Barnes & Noble, 189 AD2d 560) in explaining the relatively modest sanction imposed under the circumstances of this case. Concur—Sullivan, J. P., Carro, Kupferman, Nardelli and Tom, JJ.